Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-15, 22-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiyo et al (US Pub. NO. 2016/0379169 A1).

Regarding claim 1, Chiyo discloses “receiving an interactive triggering operation for the meeting minute in a meeting minute display interface” (see Chiyo figures 3, 11 and ¶ 0035; discloses generating a UI screen by the UI controller in response to a request for creating a meeting or conference minutes); “wherein the meeting minute display interface displays multimedia content, a meeting subtitle of the multimedia content, and the meeting minute” (see Chiyo figures 3 and 11 and ¶ 0036, 0065; discloses the UI screen includes multimedia contents consisting of the utterances list and each utterance is associated with subtitles such as Development Progress, Exhibition Preparation and Decisions MADE; the UI screen also include the minutes); “playing the multimedia content based on an associated time period of the meeting minute” ([Examiner note here that “associated” time claimed is broad and can be interpreted as any time that is related to the utterances (multimedia contents claimed)] with that being said, see Chiyo figure 3 and ¶ 0038; The utterance list view is therefore provided with a scroll bar representing the time series of the entire utterances made during the conference); “and distinctively displaying an associated subtitle of the meeting minute in the meeting subtitle” (see Chiyo figure 3 and ¶ 0038; The utterance list view is therefore provided with a scroll bar representing the time series of the entire utterances made during the conference); “wherein the associated time period of the meeting minute is used to characterize a time period of a meeting speech corresponding to the associated subtitle of the meeting minute in the multimedia content” (see Chiyo figures 3, 9 and ¶ 0062; discloses a mark representing the position of an utterance detected as the utterance correlated with a written text written in the minutes may be displayed in a manner mapped to the time series of the utterances made during the conference; also figure 11 and ¶ 0065; discloses index information is displayed in a manner mapped to the time series of the utterances made during the conference and represented by the scroll bar )

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “performing speech recognition on the multimedia content to determine the meeting subtitle of the multimedia content; and performing text processing on the meeting subtitle to generate the meeting minute.”; (see Chiyo ¶ 0021; discloses The utterance recorder 11 also performs a voice recognition process of the received utterance voice, and records the utterance text resultant of the recognition in the data storage; ¶ 0043;  ¶ 0044; discloses voice recognition error ).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “establishing a correspondence among the meeting minute, the associated subtitle in the meeting subtitle, and the associated time period of the associated subtitle in the multimedia content, wherein the meeting minute is generated based on the associated subtitle, and the associated time period is used to characterize a time period of speech information corresponding to the associated subtitle in the multimedia content; and determining the associated time period of the meeting minute and the associated subtitle of the meeting minute, based on the correspondence.”; (see Chiyo figures 3, 9 and ¶ 0062; discloses a mark representing the position of an utterance detected as the utterance correlated with a written text written in the minutes may be displayed in a manner mapped to the time series of the utterances made during the conference; also figure 11 and ¶ 0065; discloses index information is displayed in a manner mapped to the time series of the utterances made during the conference and represented by the scroll bar).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “playing the multimedia at a starting time instant in the associated time period of the meeting minute, and stopping the multimedia at an ending time instant in the associated time period of the meeting minute; and jumping the meeting subtitle to a location of the associated subtitle of the meeting minute, and distinctively displaying the associated subtitle of the meeting minute in a predetermined way..”; (see Chiyo figure 11 and ¶ 0065; discloses index information is displayed in a manner mapped to the time series of the utterances made during the conference; also disclose different agendas including “Development Progress”, and “Exhibition Preparation”. In this configuration, the minutes creator can display the utterance item corresponding to an utterance within the section at the position of the index information in the utterance list view by moving the knob of the scroll bar and scrolling the utterance list view to the position of the desired index information).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Chiyo further discloses “wherein distinctively displaying the associated subtitle of the meeting minute in the predetermined way comprises displaying the associated subtitle of the meeting minute with at least one of highlighting, bold font, and an underline..”; (see Chiyo ¶ 0039).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “associating the meeting minute in the meeting minute display interface, and displaying an associated time point corresponding to the meeting minute.”; (Examiner note here that “associated” time claimed is broad and can be interpreted as any time that is related to the utterances (multimedia contents claimed ; see Chiyo figure 11 and ¶ 0065; discloses index information is displayed in a manner mapped to the time series of the utterances made during the conference; also disclose different agendas including “Development Progress”, and “Exhibition Preparation”. In this configuration, the minutes creator can display the utterance item corresponding to an utterance within the section at the position of the index information in the utterance list view by moving the knob of the scroll bar and scrolling the utterance list view to the position of the desired index information).

Regarding claim 7, claim 6 is incorporated as stated above.  In addition, Chiyo further discloses “wherein the associated time point is a starting time instant in the associated time period of the meeting minute.”; (see Chiyo figure 11 and ¶ 0065; discloses index information is displayed in a manner mapped to the time series of the utterances made during the conference; also disclose different agendas including “Development Progress”, and “Exhibition Preparation”. In this configuration, the minutes creator can display the utterance item corresponding to an utterance within the section at the position of the index information in the utterance list view by moving the knob of the scroll bar and scrolling the utterance list view to the position of the desired index information).

Regarding claim 10, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “receiving a minute addition triggering operation for a target subtitle in the meeting subtitle; displaying a minute addition interface, wherein the minute addition interface comprises at least one minute addition component, and one minute addition component corresponds to one type of meeting minute; and receiving a triggering operation for the minute addition component, and adding the target subtitle as a target meeting minute of a type corresponding to the minute addition component.”; (see Chiyo ¶ 0060; discloses when an utterance item is generated or added for an utterance during the conference, the newly generated utterance item is added to the utterance list view the UI screen. The minutes creator then writes a written text in the minutes view by referring to the utterance list view, then, the correlation calculator calculates a correlation between the written text and each of the utterances by performing the same process described above).

Regarding claim 11, claim 10 is incorporated as stated above.  In addition, Chiyo further discloses “determining a starting time instant in an association time period of the target subtitle as a target association time point of the target meeting minute, and associating and displaying the target association time point and the target meeting minute”; (see Chiyo ¶ 0060; discloses when an utterance item is generated or added for an utterance during the conference, the newly generated utterance item is added to the utterance list view the UI screen. The minutes creator then writes a written text in the minutes view by referring to the utterance list view, then, the correlation calculator calculates a correlation between the written text and each of the utterances by performing the same process described above).

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “receiving a meeting minute display operation associated with an authorized user, wherein the authorized user is a user having an editing permission; and displaying a to-be-released meeting minute set for the multimedia content, based on historical meeting minute display data of the authorized user.”; (see Chiyo ¶ 0040, ¶ 0066).

Regarding claim 13, claim 12 is incorporated as stated above.  In addition, Chiyo further discloses “wherein one authorized user corresponds to one to-be-released meeting minute set, and the to-be-released meeting minute set comprises at least one to-be-released meeting minute..”; (see Chiyo ¶ 0040, ¶ 0063).

Regarding claim 14, claim 12 is incorporated as stated above.  In addition, Chiyo further discloses “receiving a release triggering operation associated with a target authorized user for a target to-be-released meeting minute; and releasing the target to-be-released meeting minute, to cause other authorized users and a non-authorized user to browse the released meeting minute, wherein the non-authorized user has no editing permission for the released meeting minute”; (see Chiyo ¶ 0040, ¶ 0063).

Regarding claim 15, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “receiving a search triggering operation for a search keyword; distinctively displaying a target keyword hit by searching for the search keyword in the meeting subtitle and the meeting minute; and displaying a search hit prompt identifier at a location corresponding to a time point of the 25target keyword on a playback timeline of the multimedia content”; (see Chiyo ¶ 0039, ¶ 0052).

Regarding claim 22, claim 1 is incorporated as stated above.  In addition, Chiyo further discloses “wherein the meeting minute comprises at least one type of a topic, an agenda, discussion, conclusion, and a to-do task”; (see Chiyo Figures 10, 11).

Regarding claim 23, Chiyo discloses “displaying a first area and a second area on an information display interface” (see Chiyo figures 3, 11 and ¶ 0035; discloses generating a UI screen by the UI controller in response to a request for creating a meeting or conference minutes); “and - 42 -22P211652PUS displaying the meeting minute in the first area and displaying a meeting subtitle in the second area.” (see Chiyo figures 3 and 11 and ¶ 0036, 0065; discloses the UI screen includes multimedia contents consisting of the utterances list and each utterance is associated with subtitles such as Development Progress, Exhibition Preparation and Decisions MADE; the UI screen also include the minutes); 

	Regarding claim 24, claim 23 is incorporated as stated above.  In addition, Chiyo further discloses “displaying a third area different from the first area and the second area on the information display interface, wherein the third area is configured to present meeting multimedia content corresponding to the meeting subtitle.” (see Chiyo figures 9, 11 and ¶ 0065).

Claim 25 is the method claim corresponding to the method claims 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 25 is rejected under the same rational as claim 10.

	Regarding claim 26, claim 25 is incorporated as stated above.  In addition, Chiyo further discloses “displaying a display box comprising an operable button, in response to the triggering operation for the target subtitle in the meeting subtitle displayed in the second area, wherein the display box comprises a minute button; and displaying the minute addition interface, in response to a triggering operation for the minute button..” (see Chiyo figures 9, 11 and ¶ 0065).






Claim 29 is the electronic apparatus claim corresponding to the method claims 1 and 23 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 23.  Claim 29 is rejected under the same rational as claims 1 and 23.

Claim 30 is the Non-transitory computer readable storage claim corresponding to the method claims 1 and 23 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 23.  Claim 29 is rejected under the same rational as claims 1 and 23.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 16-21, 27, 28 are rejected under 35 USC 103(a) as being unpatentable over Chiyo et al (US Pub. NO. 2016/0379169 A1) in view of Nelson et al (US Pub. No. 2018/0101823 A1).

Most of the limitations of claim 8 have been noted in the rejection of claim 6.  Applicant’s attention is directed to the rejection of claim 6 above.  Chiyo does not appear to explicitly disclose receiving a first deletion triggering operation, and deleting a first to-be-deleted meeting minute and an associated time point of the first to-be-deleted meeting minute; and receiving a second deletion triggering operation, deleting a second to-be-deleted meeting minute, and adding a new meeting minute based on an associated time point of the second to- be-deleted meeting minute.  However, Nelson discloses receiving a first deletion triggering operation, and deleting a first to-be-deleted meeting minute and an associated time point of the first to-be-deleted meeting minute; and 15receiving a second deletion triggering operation, deleting a second to-be-deleted meeting minute, and adding a new meeting minute based on an associated time point of the second to- be-deleted meeting minute; (See Nelson ¶ 0154, ¶ 0159).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Chiyo and Nelson before him or her, to modify the invention of Chiyo to add features or commands including commands to delete minute or agenda desired to be deleted. The suggestion for doing so would have been to improve the origination of the meeting because meeting can also devolve into a counterproductive use of time in the absence of proper organization of the meeting (¶ 0004).

Most of the limitations of claim 9 have been noted in the rejection of claim 6.  Applicant’s attention is directed to the rejection of claim 6 above.  Chiyo does not appear to explicitly disclose receiving a modification triggering operation for a to-be-modified meeting minute; and modifying the to-be-modified meeting minute and/or an associated time point of the to- be-modified meeting minute.  However, Nelson discloses receiving a modification triggering operation for a to-be-modified meeting minute; and modifying the to-be-modified meeting minute and/or an associated time point of the to- be-modified meeting minute; (See Nelson ¶ 0154, ¶ 0159).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Chiyo and Nelson before him or her, to modify the invention of Chiyo to add features or commands including commands to change or add minute or agenda desired to be changed. The suggestion for doing so would have been to improve the origination of the meeting because meeting can also devolve into a counterproductive use of time in the absence of proper organization of the meeting (¶ 0004).

Most of the limitations of claim 16 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Chiyo does not appear to explicitly disclose receiving a translation triggering operation for at least one of the meeting subtitle and the meeting minute; and translating the at least one of the meeting subtitle and the meeting minute from an initial language to a target language.  However, Nelson discloses receiving a translation triggering operation for at least one of the meeting subtitle and the meeting minute; and translating the at least one of the meeting subtitle and the meeting minute from an initial language to a target language; (See Nelson ¶ 0190, ¶ 0203).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Chiyo and Nelson before him or her, to modify the invention of Chiyo to add features or commands including commands to translate minute or agenda desired to be translated. The suggestion for doing so would have been to improve the origination of the meeting because meeting can also devolve into a counterproductive use of time in the absence of proper organization of the meeting (¶ 0004).

Most of the limitations of claim 17 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Chiyo does not appear to explicitly disclose wherein the multimedia content comprises a meeting video, and the meeting minute and the meeting video in the multimedia content are displayed in a same display window, and the meeting video is displayed in a top area of the display window.  However, Nelson discloses wherein the multimedia content comprises a meeting video, and the meeting minute and the meeting video in the multimedia content are 5displayed in a same display window, and the meeting video is displayed in a top area of the display window; (See Nelson ¶ 0150, ¶ 0198).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Chiyo and Nelson before him or her, to modify the invention of Chiyo to add features including enabling the system to include video contents in the meeting. The suggestion for doing so would have been to improve the origination of the meeting because meeting can also devolve into a counterproductive use of time in the absence of proper organization of the meeting (¶ 0004).

Regarding claim 18, claim 17 is incorporated as stated above.  In addition, the combination of Chiyo and Nelson further discloses “receiving a scrolling operation for the display window; displaying, in a scrolling manner, the meeting video and the meeting minute in the display window; and in a scrolling process of the display window, displaying a small video window of the meeting video in the meeting minute display interface, in a case that the meeting video is moved out of the display window”; (see Chiyo fig. 9, 11, ¶ 0062 and ¶ Nelson ¶ 0150, ¶ 0198).

Regarding claim 19, claim 18 is incorporated as stated above.  In addition, the combination of Chiyo and Nelson further discloses “wherein the small video window and the display 15window are not covered with each other”; (see Chiyo fig. 9, 11, ¶ 0062 and ¶ Nelson ¶ 0150, ¶ 0198).

Regarding claim 20, claim 18 is incorporated as stated above.  In addition, the combination of Chiyo and Nelson further discloses “receiving a triggering operation for an operable control in the small video window, and performing a target operation corresponding to the operable control on the small video window”; (see Chiyo fig. 9, 11, ¶ 0062 and ¶ Nelson ¶ 0150, ¶ 0198).

Regarding claim 21, claim 20 is incorporated as stated above.  In addition, the combination of Chiyo and Nelson further discloses “wherein, the operable control comprises at least one of an exit control, a pause control, and a close control; and the target operation corresponding to the operable control comprises at least one of an exit and jump operation, a pause playback operation, and a close operation”; (see Chiyo fig. 9, 11, ¶ 0062 and ¶ Nelson ¶ 0150, ¶ 0198).

Most of the limitations of claim 27 have been noted in the rejection of claim 25.  Applicant’s attention is directed to the rejection of claim 25 above.  Chiyo does not appear to explicitly disclose adding the target subtitle as a target meeting minute of a type corresponding to the minute addition component, in response to a triggering operation for the minute addition component; displaying the target meeting minute in the first area; and 25determining a target association time point of the target meeting minute based on an association time period of the target subtitle, and associating and displaying the target association time point with the target meeting minute in the first area.  However, Nelson discloses adding the target subtitle as a target meeting minute of a type corresponding to the minute addition component, in response to a triggering operation for the minute addition component; displaying the target meeting minute in the first area; and 25determining a target association time point of the target meeting minute based on an association time period of the target subtitle, and associating and displaying the target association time point with the target meeting minute in the first area.; (See Nelson ¶ 0154, ¶ 0159).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Chiyo and Nelson before him or her, to modify the invention of Chiyo to add features or commands including commands to change or add minute or agenda desired to be changed. The suggestion for doing so would have been to improve the origination of the meeting because meeting can also devolve into a counterproductive use of time in the absence of proper organization of the meeting (¶ 0004).


Claim 28 is the method claim corresponding to the method claims 17 that has been rejected above.  Applicant attention is directed to the rejection of claim 17.  Claim 28 is rejected under the same rational as claim 17.

			Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denner et al (US 2011/0072362 A1) Discloses scheduling a meeting based on data collected from previous meetings includes: creating an agenda for a meeting with a computerized meeting management system, the agenda having at least one recurring agenda item; presenting a suggested amount of time for the at least one recurring agenda item to a user through the computerized meeting management system, the suggested amount of time being based on data regarding the recurring agenda item from at least one previous meeting.
Bell et al (US 2016/0028895 A1) disclose A computing device determines one or more skills associated with one or more participants in a conference call. The computing device identifies one or more topics associated with a first time period of the conference call. The computing device designates a first set of participants as experts for at least one of the one or more topics associated with the first time period

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468